DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/03/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Claim 1-24 are pending. 
Response to Arguments
4. 	The rejections of claims 1 and 21 under 35 USC 112(b) have been withdrawn
due to applicant's amendment to the claims.
5. 	The objection to claim 5 has been removed due to applicant's amendment to the
claims.
6. 	Applicant’s arguments in light of amendments of independent claims and in view
of Specification are persuasive. The rejection of the claims is withdrawn.

7. 	Claims 1-24 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as 

In the claims:

1. (Previously Amended) Method for verifying the display of a content item by at least

one digital display device,
said digital display device comprising a central unit and a digital screen controlled by the central unit, 
the method comprising at least the following steps:
(a) 	using said central unit to display the content item on the digital screen,
(b) 	capturing at least one snapshot of at least one portion of the content item during at least one predetermined timeslot while said content item is displayed by said digital screen,
(c) 	automatically calculating, using a local processor, at least one first signature of the snapshot captured during said at least one predetermined timeslot,
(d) 	transmitting content authentication data dependent on said at least one first signature, with a timestamp, to at least one remote server,
(e) 	comparing at least one content authentication signature, dependent on the content authentication data, with at least one content reference signature that is calculated in the same way as the content authentication signature but based on a scheduled content item expected to be displayed on said digital screen during said at least one predetermined timeslot,
(f) 	 if said content authentication signature corresponds to the content reference signature of said scheduled content item, generating at least one authentication token
authenticating the displayed content item.

Method according to Claim 1, wherein said at least one timeslot corresponds to a total content duration of between 500 ms and 5 s.

3. (Original) Method according to Claim 1, wherein, in step (f), said authentication token is integrated into a cryptographically secure blockchain.

4. (Original) Method according to Claim 1, wherein, in step (d), said authentication data are streamed.

5. (Previously Amended) Method according to Claim 1, wherein said at least one first signature is calculated using Lacality Sensitive Hashing encryption function.

6. (Original) Method according to Claim 1, wherein the content authentication data and the content authentication signature correspond to the first signature.

7. (Original) Method according to Claim 1, wherein: 
- in step (c), a plurality of first signatures are calculated for each content item, 
- the content authentication data transmitted in step (d) comprise the first signatures of the content item, 
- and the content authentication signature used in step (e) is a second signature calculated based on said first signatures of the same content item.

8. (Original) Method according to Claim 1, wherein: 
- in step (c), a plurality of first signatures are calculated for each content Hem, and then a second signature is calculated based on said first signatures of the same content item, 
- the content authentication data comprise the second signature,
- and the content authentication signature is said second signature. 

Method according to Claim 7, wherein:
- in step (c), a plurality of first signatures are calculated for each content item, 
- the content authentication data transmitted in step (d) comprise the first signatures of the content item, 
- the content authentication signature used in step (e) is a second signature calculated, based on said first signatures of the same content item, 
- and the second signature is calculated based on the first signatures of the same content item using a Merkle tree.

10. (Original) Method according to Claim 1, wherein the content items are grouped into campaigns and a campaign authentication signature is calculated for a given campaign based on the respective content authentication signatures of the content items assigned to said campaign, using a Merkle tree.

11. (Original) Method according to Claim 10, wherein the campaigns are assigned to clients and a client signature is calculated for a given client based on the respective campaign authentication signatures of campaigns assigned to said client, using a Merkle tree.

12. (Original) Method according to Claim 1, wherein, in step (d), additional data are transmitted to said at least one remote server and, in step (2), the authentication token is calculated with a value depending both on the authentication data and on the additional data.

13. (Original) Method according to Claim 1, wherein said digital display device furthermore comprises at least one optical sensor designed to detect a light signal emitted by at least one portion of the digital screen,
and in step (b), said at least one optical sensor is used to capture a light signal emitted by at least one portion of said digital screen during said at least one predetermined timeslot, the captured optical signal constituting said captured snapshot.

14. (Original) Method according to Claim 13, wherein the digital display device comprises a plurality of optical sensors, and said optical sensors are controlled so as to capture said optical signals synchronously, respectively using said optical sensors in step (b). 

15. (Original) Method according to Claim 13, wherein the digital display device comprises a plurality of optical sensors and:
-	in step (b), the optical sensors are respectively used to capture the light signals emitted by said digital screen during said at least one predetermined timeslot while said content item is displayed by said digital screen,  
- 	in step (c), the respective first signatures of the light signals captured by the optical sensors during said at least one predetermined timeslot are calculated. 

16, (Original) Method according to Claim 13, wherein a plurality of predetermined timeslots are used for each displayed content item and:
- 	in step (b), said at least one optical sensor is used to capture the light signals emitted by said digital screen during said predetermined timeslots while said content item is displayed by said digital screen,
- 	in step (c), the respective first signatures of the light signals captured by said at least one optical sensor during said at least one timeslot are calculated.

17, (Original) Method according to Claim 13, wherein said at least one optical sensor is designed to take at least one image of the content item displayed by the digital screen, and said captured signal is said at least one image.

18. (Previously amended) Method according to Claim 13, wherein, before calculating the first signature, aberrations and degradations of the light signal are corrected by a local processor.

Method according to Claim 1, wherein, in step (a), the content item is displayed on the digital screen by sending video data to said digital screen and, in step (b), said snapshot is captured by capturing said video data corresponding to said at least one predetermined timeslots. 

20, (Original) Method according to Claim 1, wherein, in step (a), the content item is displayed for a certain duration on the digital screen and, in step (b), said at least one timeslot has a total duration that does not exceed 20% of the duration during which the content item is displayed on the digital screen. 

21. (Currently amended) Digital display system having:
- 	a digital display device comprising a central unit and a digital screen controlled by the central unit,
- 	at least one remote server,
said central unit of the digital display device being configured so as to: 
(a) display the content item on the digital screen,
(b) capture at least one snapshot of at least one portion of the content item during at least one predetermined timeslot 
(d) transmit content authentication data dependent on at least one first signature, with a timestamp, to said at least one remote server, said first signature being calculated automatically by a local processor based on a light signal captured during said at least one predetermined timeslot, 
said at least one remote server being configured so as to compare at least one content authentication signature, dependent on the content authentication data, with at least one content reference signature that is calculated in the same way as the content authentication signature but based on a scheduled content item expected to be displayed on said digital screen during said at least one predetermined timeslot, and said at least one remote server being configured so as, if said content authentication signature corresponds to the content reference signature of said scheduled content item, to generate at least one authentication token authenticating the displayed content item.

22, (Original) System according to Claim 21, wherein said at least one timeslot corresponds to a total content duration of between 500 ms and 5s.

23. (Original) System according to Claim 21, wherein the digital display device furthermore comprises at least one optical sensor designed to detect a light signal emitted by at least one portion of the digital screen, 
said central unit of the digital display device being configured so as to:
(b) use said at least one optical sensor to capture a light signal emitted by at least one portion of said digital screen during at least one predetermined timeslot while said content item is displayed by said digital screen, the captured optical signal constituting said captured snapshot.
 
24, (Original) System according to Claim 21, wherein the content item is sent to the digital screen in the form of video data, 
said central unit of the digital display device being configured so as to: (b) capture said snapshot by capturing said video data corresponding to said at least one predetermined timeslot.

Allowable Subject Matter
The invention defined in claims 1 and 21 are not suggested by the prior art of
record.
The prior art of record (in particular, Pajouh; Darius Vahdat US 20150086172 Al,
Lapstun, Paul et al. US 20030091233 A1, Vincent; Michael M. et al. US 9251343 B1,
Cao; Jianhua US 20110317022 A1, Bloom; Jeffrey A. et al. US 20120004958 A1, Yerli; Cevat US 20160127288 Ai, Ven de Van, Antony US 20020190972 A1, Wu; Yuan et al. US 20150317123 A1, Shun; Wang et al. US 20130258042 Ai and Scalisi; Joseph Frank “(c) automatically calculating, using a local processor, at least one first signature of the snapshot captured during said at least one predetermined timeslot,
(d) transmitting content authentication data dependent on said at least one first signature, with a timestamp, to at least one remote server,
(e) 	comparing at least one content authentication signature, dependent on the content authentication data, with at least one content reference signature that is calculated in the same way as the content authentication signature but based on a scheduled content item expected to be displayed on said digital screen during said at least one predetermined timeslot,
(f)	if said content authentication signature corresponds to the content reference signature of said scheduled content item, generating at least one authentication token authenticating the displayed content item.” and similar limitations of independent claim 21 in combination with the other claimed features as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/           Primary Examiner, Art Unit 2493